                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

       United States of America.           )
              Plaintiff,                   )             Case No: 3:19 CR 50005-1
                                           )
              v.                           )
                                           )             Magistrate Judge: Iain D. Johnston
       Constantino Bermudez.               )
             Defendant.                    )


                                          ORDER


        Constantino Bermudez appeared before U.S. Magistrate Judge, Iain D. Johnston on
February 14, 2019 pursuant to Writ (#8). Defendant is ordered remanded into federal custody
until further order of the court.

Date: February 14, 2019                           /s/ Iain D. Johnston
                                                  U.S. Magistrate Judge
